Name: Commission Regulation (EC) No 903/2003 of 22 May 2003 amending the export refunds on syrups and certain other sugar sector products exported in the natural state
 Type: Regulation
 Subject Matter: foodstuff;  trade policy
 Date Published: nan

 Avis juridique important|32003R0903Commission Regulation (EC) No 903/2003 of 22 May 2003 amending the export refunds on syrups and certain other sugar sector products exported in the natural state Official Journal L 127 , 23/05/2003 P. 0044 - 0045Commission Regulation (EC) No 903/2003of 22 May 2003amending the export refunds on syrups and certain other sugar sector products exported in the natural stateTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector(1), as amended by Commission Regulation (EC) No 680/2002(2), and in particular the third indent of Article 27(5) thereof,Whereas:(1) The refunds on syrups and certain other sugar products were fixed by Commission Regulation (EC) No 756/2003(3).(2) It follows from applying the rules, criteria and other provisions contained in Regulation (EC) No 756/2003 to the information at present available to the Commission that the export refunds at present in force should be altered as shown in the Annex hereto,HAS ADOPTED THIS REGULATION:Article 1The refunds to be granted on the products listed in Article 1(1)(d), (f) and (g) of Regulation (EC) No 1260/2001, exported in the natural state, as fixed in the Annex to Regulation (EC) No 756/2003 are hereby altered to the amounts shown in the Annex hereto.Article 2This Regulation shall enter into force on 23 May 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 May 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 178, 30.6.2001, p. 1.(2) OJ L 104, 20.4.2002, p. 26.(3) OJ L 107, 30.4.2003, p. 8.ANNEXEXPORT REFUNDS ON SYRUPS AND CERTAIN OTHER SUGAR PRODUCTS EXPORTED WITHOUT FURTHER PROCESSING>TABLE>NBThe product codes and the "A" series destination codes are set out in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1).The numeric destination codes are set out in Commission Regulation (EC) No 1779/2002 (OJ L 269, 5.10.2002, p. 6).The other destinations are defined as follows:S00: all destinations (third countries, other territories, victualling and destinations treated as exports from the Community) with the exception of Albania, Croatia, Bosnia and Herzegovina, Serbia and Montenegro (including Kosovo as defined by the United Nations Security Council Resolution 1244 of 10 June 1999) and the former Yugoslav Republic of Macedonia, except for sugar incorporated into the products referred to in Article 1(2)(b) of Council Regulation (EC) No 2201/96 (OJ L 297, 21.11.1996, p. 29).